Citation Nr: 1741226	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-41 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Air Force from August 1959 to May 1963.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that the issue must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of these claims.

Specifically, the Board finds that a new VA examination and opinion is warranted for the Veteran's claim.  In September 2012 the Veteran underwent a VA examination for his migraine headaches.  The examiner did not provide an opinion as to the etiology of the Veteran's migraine headaches other than summarily concluding that migraine headaches were unrelated to the Veteran's service-connected tinnitus.  As the etiology opinion of the Veteran's migraine headaches is necessary to make a decision on the Veteran's claim, and the examination provided is inadequate, remand is required to obtain this opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).

Additionally, remand is required as it appears that pertinent medical records are outstanding.  Specifically, the Veteran indicated he had seen a private neurologist for issues relating to his headaches and tinnitus, but those records have not been associated with the Veteran's claims file.  See December 2013 Notice of Disagreement.  As all outstanding records of evaluations and treatment he received for a headaches disability during the evaluation period are pertinent, remand is required to obtain the records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Assist the Veteran in associating with the claims folder updated treatment records.

Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Thereafter, schedule the Veteran for VA examinations with appropriate examiner to address the nature and etiology of his migraine headache disability.  The claims folder must be made available to the examiner for review in connection with the examinations.  The examination reports should reflect that the claims file was reviewed, including any newly associated medical records.

(a) With regard to the migraine headaches disability, the examiner should state whether it is at least as likely as not (a 50 percent probability or more) that such a disability began in service, was caused by active service, or is otherwise related to active service.  The examiner should elicit a thorough history from the Veteran regarding the onset and pattern of his symptoms.

(b) The examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or more) that such a disability is etiologically related to or aggravated by the Veteran's service-connected tinnitus.  

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, including, but not limited to the Veteran's lay statements of his exposure to "non-ionizing radar waves" as the cause of his migraine headaches.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above actions and any other development deemed necessary, the Veteran's remanded claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue properly on appeal should be returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

